United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 02-2618
                                  ___________

Louise Weaver,                         *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
       v.                              * District Court for the
                                       * Eastern District of Missouri.
United States Postal Service; John E.  *
       1
Potter, CEO, Postmaster General,       *      [UNPUBLISHED]
                                       *
            Appellees.                 *
                                  ___________

                         Submitted: November 15, 2002
                             Filed: November 18, 2002
                                  ___________

Before McMILLIAN, FAGG, and BOWMAN, Circuit Judges.
                            ___________

PER CURIAM.

      Louise Weaver appeals the District Court’s2 adverse grant of summary
judgment in her employment-discrimination action. Having carefully reviewed the
record, see Jacob-Mua v. Veneman, 289 F.3d 517, 520 (8th Cir. 2002) (standard of
review), we affirm.

      1
       John E. Potter has been appointed to serve as Postmaster General, and is
substituted as appellee pursuant to Federal Rule of Appellate Procedure 43(c).
      2
       The Honorable Jean C. Hamilton, United States District Judge for the Eastern
District of Missouri.
      Weaver, who is African American, filed suit against the Postmaster General,
claiming race and sex discrimination, disparate treatment, and a hostile work
environment based on allegedly unwarranted disciplinary actions taken against her.

       We agree with the District Court that Weaver failed to establish the existence
of a genuine issue for trial as to any of her claims. See Fed. R. Civ. P. 56(e) (adverse
party’s response must show existence of triable issue); Habib v. NationsBank, 279
F.3d 563, 566 (8th Cir. 2001) (holding plaintiff failed to make out prima facie case
of discrimination based on circumstantial evidence); Palesch v. Missouri Comm’n on
Human Rights, 233 F.3d 560, 566-68 (8th Cir. 2000) (affirming summary judgment
against plaintiff's hostile work environment and disparate treatment claims).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-